Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KENNETH THOMPSON,

Plaintiff, 20 Misc. 207 (PAE)
-V-
OPINION & ORDER
DANIEL S. STEINBERG, ARON O. BRONSTEIN, and
RAQUEL VASSERMAN,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

Defendant Daniel Steinberg (“Steinberg”) moves for sanctions under Federal Rule of
Civil Procedure 11 and for dismissal of this case, in which Joseph Paukman, Esq. (“Paukman”),
alleges, inter alia, that Steinberg committed fraud in the course of his criminal defense long ago
of Aron Bronstein (“Bronstein”). Because Paukman had attempted to voluntarily dismiss the
case within the 21-day safe-harbor period provided by Rule 11, the Court denies Steinberg’s
motion for sanctions, and grants the motion to dismiss the case.
I Background

A, 2000: The Underlying Prosecution of Bronstein

In October 2000, Bronstein pled guilty to one count of conspiracy to commit securities
fraud and wire fraud in violation of 18 U.S.C. § 371, and 13 counts of substantive securities
fraud in violation of 15 U.S.C. §§ 77q(a), 77x, and 18 U.S.C. § 2. United States v. Sakharovich,
ef al., 00 Cr. 100 (PAE), Dkt. 83. In March 2001, Bronstein was sentenced to 46 months’

imprisonment, three years’ supervised release, and was ordered to pay restitution to the victims
Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 2 of 18

of his fraud in the amount of $3,209,000.00 (for which he was severally liable along with his co-
defendants). /d¢ A victim of Bronstein’s fraud was Kenneth Thompson, who is now deceased.

In October 2017, 17 years after Bronstein pied guilty, Paukman-—-who is counsel to
Thompson’s estate—began filing letters in this Court. He initially moved for an order to
resentence Bronstein pursuant to 18 U.S.C. § 3615 for failure, despite allegedly having a source
of income, to pay court-ordered restitution. Jd, Dkt. 77. Paukman filed additional letters with
this Court on December 15, 2017, i@, Dkt. 99, and on December 29, 2017, id, Dkt. 100, alleging |
various fraud and money laundering schemes. See, e.g., id, Dkt. 99 4] 22, 27.

After negotiations, on December 29, 2017, Bronstein—-whose supervision by the Court
had by then expired—agreed to a repayment schedule, under which Bronstein would pay at least
$800 per month to the Government. Jd, Dkt. 101. On January 9, 2018, the Court, to whom the
long-closed Sakharovich case had since been reassigned, approved the negotiated repayment
schedule. /d, Dkt. 102.

B. 2018-2021: Paukman’s Spate of Filings on Docket 00 Cr. 100

In February 2018, Paukman filed three letter motions concerning a case in the Eastern
District of New York, Residential Fences v. Rhino Blades, Inc., 14 Civ. 2552 (JMA) (SIL)
(E.D.N.Y. Oct. 20, 2016), on the Sakharovich docket. See 00 Cr. 100, Dkts. 103-05. The Court
denied those motions in February 2018. On January 28, 2020, Paukman filed a fourth letter
alleging various fraud schemes on Bronstein’s part. See id., Dkt. 109. The next day, he filed a
fifth, seemingly identical, letter. Ja, Dkt. 101. The day after, Paukman filed yet another
seemingly identical letter, Ja, Dkt. 111.

On February 7, 2020, the Court issued an order in response to these letters:

The letter appears to seek monetary relief from the defendant in this 20-year-old
criminal case... . Mr. Paukman’s letter, however, is insufficiently coherent for the
Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 3 of 18

Court to understand (1) the pertinent background of this case, (2) the legal and

factual bases for granting relief to the estate of Mr. Thompson; and (3) concretely

what such relief should be. The Court accordingly denies Mr. Paukman’s request

for a hearing into such matters. The denial is without prejudice. Mr. Paukman ts

at liberty to submit a Substantially clearer and more lawyerly articulation of

pertinent background, facts and law. .
fd., Dkt. 112. Paukman proceeded to file six more letter motions on the Sekharovich docket,
between February and December 2020. They are close variations on a theme. In each, Paukman
continued to make similar allegations, to the effect that Bronstein was failing to make required
restitution payments. /d., Dts. 113-118. Paukman’s December 1, 2020 letter alleged that
Bronstein had failed to pay monthly restitution payments, as ordered by the Court, see id., Dkt.
102, since January 2020, /d., Dkt. 118.

On December 2, 2020, the Court issued an order directing the Government to respond as
to the status of restitution payments due to Thompson. /d., Dkt. 119. The next day, counsel for
Bronstein filed a letter with attached exhibits demonstrating that Bronstein had been making
restitution in accordance with the Court’s order. /d., Dkt. 120.

On December 8, 2020, the Government filed a letter, similarly reporting that Bronstein
was fully compliant with his restitution obligations. /d., Dkt. 121. The Government stated that,
per the Court’s January 9, 2018 Order requiring Bronstein “to make restitution payments of at
least $800 per month,” Bronstein “has consistently paid $800 each and every month in the 35
months since the Court issued its order,” with the most recent payment issuing on November 19,
2020,” and that the Clerk of Court “disburses payment of criminal restitution on a pro rata basis.”
Id.

The next day, Paukman responded with a filing stating that the Clerk of Court had

informed him that it had not received any money to be distributed. Paukman accused Bronstein

and his alleged affiliates of perpetrating various vaguely described wrongs against him. /d., Dkt.
Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 4 of 18

122 (alleging forgeries by Bronstein in state court and other misdeeds), On December 11, 2020,
the Court issued an order directing the Government to respond to Paukman’s contentions in this
most recent letter. Jd, Dict. 123.

On January 7, 2021, the Government responded. It again confirmed that Bronstein was
complying with his restitution obligations. And it argued that Paukman’s other allegations were
not properly before the Court. /d., Dkt 124. The Government explained that Paukman’s letter
“misapprehends the relevant facts and applicable law regarding the criminal restitution order in
this case.” id. at 2.

The Government set out several points pertinent here. Paukman’s allegations “that he is
a victim of numerous misdeeds purportedly committed by Bronstein and others (such as
forgeries, being taken advantage of in bankruptcy court, and being ‘railroaded .. . into sham
employment’),” the Government stated, “{are] beyond the scope of this criminal case.” Jd.
(quoting id, Dkt. 122). It explained that Paukman was essentially seeking “to intervene and
direct the collection of restitution from and further criminal proceedings against Bronstein,”
which he lacked aright todo. Jd Bronstemm was fully compliant with his required restitution
payments, the Government noted, and “no statute or rule authorizes victims to intervene in a
criminal case.” fd. (collecting cases including Jn re Application of the New York Times Co., 878
F.2d 67, 67-68 (2d Cir. 1989) (“[N]o rule of criminal procedure allows intervention by third
parties in a criminal proceeding.”)). Nor, the Government noted, did either the Crime Victim
Rights Act “CVRA”), 18 U.S.C. § 3771, ef seq., or the Mandatory Victim Restitution Act
(“MVRA”), 18 U.S.C. 8§ 36634-3664, give Paukman any rights to intervene. These statutes
afford rights only as to a “victim,” which is defined “as a person directly and proximately

harmed as a result of the commission of a federal offense,” and Paukman, while purporting to act
Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 5 of 18

on behalf of Thompson’s estate, was not a “victim” of any offense charged in this case. 00 Cr.
100, Dkt. 124 at 3 (citing 18 U.S.C. §§ 3663A(a)(2) and 377 1(e)}). Finally, the Government
noted, Paukman lacked standing to compel the Government to prosecute Bronstein for various
additional alleged crimes. /d. (citing Linda RS. v. Richard D,, 410 U.S, 614, 619 (1973) ([E]n
American jurisprudence at least, a private citizen lacks a judicially cognizable interest in the
prosecution or nonprosecution of another.”)).

On January 9, 2021, Paukman filed yet another unsolicited letter. This one suggested that
the unsealing of certain state-court divorce proceedings might yield evidence of Bronstein’s
financial circumstances. Paukman based this proposal on purported out-of-court statements by
unnamed family members of Bronstein’s. Jd, Dkt. 125.

On January 11, 2021, the Court issued an order adopting the Government’s analysis of
Paukman’s claims, including as to why they were nonjusticiable, and dismissed Paukman’s
pending requests. /d., Dkt. 126. The Court stated:

Clear evidence shows that Bronstein has consistently met his restitution
obligations each month, including most recently with an $800 payment on
December 29, 2020. See Dkt. 124-1. Paukman has not offered a factual basis to
contend otherwise, and the Court is aware of none. The Court thus does not have
occasion to take action with respect to Bronstein’s payment obligations,

Nor is action warranted as to Paukman’s other allegations. For the reasons
set forth in the Government’s submission, federal law does not provide Paukman,
or the estate he claims to represent, any right to pursue, through this criminal action,
the other wrongs in which Bronstein allegedly engaged. See [Dkt, 124] at 2-4. Nor
does it allow Paukman to compel the Government to do so. Jd. Last, the limited
evidence Paukman has submitted, purporting to show Bronstein fraudulently
drawing on his family’s accounts, does not at this time provide a basis on which to
modify the restitution schedule the Court previously imposed. See 18 U.S.C.
§ 3664(k) (authorizing, but not requiring, the Court to modify restitution amounts
in light of a “material change in the defendant’s economic circumstances”).

 
Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 6 of 18

id. The Court also noted in response to Paukman’s January 9, 2021 request to unseal Bronstein’s
divorce proceedings: “Paukman offers no authority suggesting that the Court can or should order
such relief,” and thus the Court would “not do so at this time.” Je.

C. The Instant Action

On May 7, 2020, in the midst of Paukman’s filings on the Sakharovich criminal docket,
he filed a motion to initiate this action, 20 Misc. 207 (PAE), against, infer alia, Steinberg and
Bronstein, which was assigned to this Court on December 9, 2020. In his Complaint, Paukman
alleged “fraudulent concealment by Aron O. Bronstein and counsel, Daniel Steinberg{[,] via
forged notary and signatures to hide restitution from the victims in this case,” and moved for an
increase in Bronstein’s restitution duties, the initiation of criminal charges against Bronstein and
his counsel, and vacating the sealing of records of Bronstein’s divorce. Dkt. I at 1. Steinberg’s
filing appears effectively to duplicate a letter he had earlier filed on the Sakharevich criminal
docket, 00 Cr. 100, Dkt. 115.

On December 9, 2020, the Court issued an order noting, as reviewed above, that it had
received the letter from the Government dated December 8, 2020, see id, Dkt. 121, reporting
that Bronstein was fully compliant with his restitution obligations, and noting that the Court
lacked “any factual basis to contend otherwise.” 20 Misc. 207, Dkt. 2, The Court declined to
take further action and directed Paukman to direct to the Government any further inquiries as to
the status of Bronstein’s compliance with his restitution obligations. /d.

On January 15, 2021, Paukman filed a motion to consolidate the closed Sakharovich case,
00 Cr. 100 (PAE), with the present case. See 20 Misc. 207, Dkt. 3. In it, Paukman stated that he
intended to withdraw his pending motion in this case, “without prejudice,” because it duplicated

his letters in 00-Cr-100, and because Steinberg had made a written demand that he withdraw the
Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 7 of 18

motion and stating that Steinberg would otherwise pursue Rule 11 sanctions. Paukman filed
substantially the same letter on the Sakharovich docket. See 00 Cr. 100, Dkt. 127.

On January 19, 2021, the Court issued an order, docketed in both cases, stating, infer
alia, that Paukman’s latest letter “does not have a clear purpose” and does not seek relief that the
Court could or would give. See 00 Cr. 100, Dkt. 128; 20 Misc. 207, Dkt. 4. Because “there is no
cause for judicial action in either” case, the Court stated, “[e]xcept in the event of new
developments meriting the Court’s intervention, the Court does not see a cause for further
correspondence.” 20 Misc. 207, Dkt. 4; see 00 Cr. 100, Dkt. 128.

D. Steinberg’s Sanctions Motion

On January 12, 2021, Steinberg served a letter and notice of a potential motion for Rule
11 sanctions on Paukman, as Federal Rule of Civil Procedure | 1(c) requires as a precondition to
such a motion. See 20 Misc. 207, Dkt. 5, Ex. C; see also Ex. D (emails between Paukman and
Steinberg regarding Rule 11 motion).

On January 15, 2021, Paukman filed his motion to consolidate, discussed above, in which
he stated: “This letter-motion is to withdraw Docket # 1 without prejudice as it is a duplicate of a
motion filed in the USA vy Bronstein 00-cr-100, Docket 115, criminal case and because today |
received a letter from Daniel Steinberg asking me to withdraw the above-referenced proceeding
(Docket 1) or he will seek [R]ule 11 sanctions[.]” Dkt. 3 at 1.

No further filings on the case were made until March 2, 2021, when Steinberg moved to
dismiss the case and for Rule 11 sanctions against Paukman, “for commencing this groundless
proceeding for the purpose of harassing defendants .. . [and] for presenting wild and fabricated
factual contentions in the initiating document without evidentiary support or a reasonable belief

therefore, formed after an inquiry reasonable under the circumstances.” 20 Misc. 207, Dkt. 5.

 
Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 8 of 18

(“Def, Mot.”). Steinberg’s motion alleges that Paukman’s action was driven by a “spurious
personal vendetta” against Bronstein, a client of Steinberg’s law firm. Dkt. 6 (““Def. Mem.”).

The same day, the Court directed Paukman to respond by March 16, 2021. Dkt. 7. On
March 3, 2021, Paukman moved for an extension of time, on the ground, infer alia, that he
‘““wishfed] to serve a safe harbor letter on Mr. Steinberg asking him to withdraw his [R]ule 11
motion.” Dkt. 8 at 10. The Court denied the extension request because the 21-day “safe harbor”
window—which had been triggered by Steinberg’s January 12, 2021 letter—had by then closed.
Dkt. 9.

On March 3, 2021, Paukman filed an opposition to the sanctions motion, which,
including exhibits, was more than 106 pages long. Dkt. 10 (“Opp’n”). in it, Paukman largely
reiterated his earlier claims, including of fraud on Bronstein’s and Steinberg’s part. On March
17, 2021, Steinberg filed a reply. Dkt. 12 Reply”).

On April 1, 2021, Paukman submitted a new letter on the Sakharovich docket. See 00 Cr,
100, Dkt. 130. It asked that the Court “investigate a Bank of America Bank Checking account
number” belonging to Bronstein, to determine whether Bronstein should be required to pay more
than presently required in monthly restitution payments. fd The next day, the Court issued an
order denying the request as “unauthorized, improper, and unsupported.” /d., Dkt. 131.

il. Legal Standards Governing Motions for Rule 11 Sanctions

Federal Rule of Civil Procedure 11 gives a district court authority to sanction a litigant or
its counsel. “Rule [1 is violated if a pleading is submitted for ‘any improper purpose, or where,
after reasonable inquiry, a competent attorney could not form a reasonable belief that the
pleading is well grounded in fact and is warranted by existing law or a good faith argument for

the extension, modification, or reversal of existing law.’” Watkins v. Smith, No. 12 Civ. 4635

 
Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 9 of 18

(DLC), 2013 WL 655085, at *5 (S.D.N.Y. Feb. 22, 2013) (quoting Kropelnicki v. Siegel, 290
F.3d 118, 131 Qd Cir, 2002)).

The Rule thus sets an objective test. The Court may validly impose sanctions if the
offending attorney responsible for the submission is found to have acted with “objective
unreasonableness.” Jn re Pennie & Edmonds LLP, 323 F.3d 86, 90 (2d Cir. 2003); see Simon
DeBartolo Grp., LP v. Richard E. Jacobs Grp., Inc., 186 F.3d 157, 166 (2d Cir. 1999) (“Rule
11(b)(2) establishes an objective standard, intended to eliminate any ‘empty-head pure-heart’
justification for patently frivolous arguments.” (quotations omitted)}). When a party’s legal
contentions are challenged as violating Rule 11, the “operative question is whether the argument
is frivolous, i.¢., the legal position has no chance of success, and there is no reasonable argument
to extend, modify, or reverse the law as it stands.” Fishoffv. Coty inc., 634 F.3d 647, 654 (2d
Cir. 2011) (quotations omitted); see also Healey v. Chelsea Res., Ltd, 947 F.2d 611, 626 (2d Cir,
1991) (“Rule 11 targets situations where it is patently clear that a claim has absolutely no chance
of success.” (quotations omitted)).

“The decision whether to impose a sanction for a Rule 11(b) violation is [ | committed to
the district court’s discretion.” Perez v. Posse Comitatus, 373 F.3d 321, 325 (2d Cir. 2004). If
“the court determines that Rule 11(b) has been violated, the court may impose an appropriate
sanction on any attorney, law firm, or party that violated the rule or is responsible for the
violation.” Fed. R. Civ. P. 11{c). In its discretion, a court may award such sanctions where the
filing is “being presented for any improper purpose, such as to harass, cause unnecessary delay,
or needlessly increase the cost of litigation”; the claims are “[un]warranted by existing law or by
a nonfrivolous argument for extending, modifying, or reversing existing law or for establishing

new law”; and “the factual contentions” lack “evidentiary support.” Jd, 11(b), “Such an award
Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 10 of 18

serves two ends: it ‘vindicat{es] judicial authority,’ and it makes the wronged party ‘whole for
expenses caused by his opponent’s obstinacy.” Int'l Techs. Mktg., Inc. v. Verint Sys., Ltd., 2021
WL 968819, at *4 (2d Cir. Mar. 16, 2021) (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 46
(1991)).

“Because of its potency, however, a court’s inherent power [to sanction] ‘must be
exercised with restraint and discretion.’” /d. at *5 (quoting Chambers, 501 U.S. at 44). When it
comes to monetary sanctions, a court should sanction only “‘bad faith, vexatious, or wanton’ acts
or actions undertaken for ‘oppressive reasons.’” /d. (quoting Chambers, 501 U.S. at 45-46)
(cleaned up). “[S]eparating frivolous claims from mere zealous advocacy can be difficult,” and
thus courts are required “to make two findings before imposing such sanctions: first, that ‘the
challenged claim was without a colorable basis’ and, second, that ‘the claim was brought in bad
faith, i.e., motivated by improper purposes such as harassment or delay.’” /d. (quoting Enmon v.
Prospect Cap. Corp., 675 F.3d 138, 143 2d Cir. 2012)). “[B]oth findings ‘must be supported by
a high degree of specificity in the factual findings.’” Enmon, 675 F.3d at 143 (quoting Wolters
Kluwer Fin. Servs., inc. v. Scivantage, 564 F.3d 110, 114 (2d Cir. 2009)).

A claim is without colorable basis when it “lacks any legal or factual basis.” Wolters
Kluwer Fin, Servs., 564 F.3d at 114. “Conversely, a claim is colorable when it has some legal
and factual support, considered in light of the reasonable beliefs of the individual making the
claim.” Schlaifer Nance & Co. v. Est. of Warhol, 194 F.3d 323, 337 (2d Cir. 1999) (quotations
omitted). As to the bad-faith requirement, bad faith “may be inferred ‘only if actions are so
completely without merit as to require the conclusion that they must have been undertaken for
some improper purpose such as delay’” or harassment. /@ at 336 (quoting Shafii v. British

Airways, PLC, 83 F.3d 566, 571 (2d Cir. 1996)). In determining whether such conduct is

10

 
Case 1:20-mc-00207-PAE Document13 Filed 09/01/21 Page 11 of 18

sanctionable, a “court should primarily focus on the intent of the potentially sanctionable
conduct, not on its effect.” int'l Techs. Mktg., 2021 WL 968819, at *5.

Importantly, before a motion for sanctions is filed with the Court, it must “be served
under Rule 5,” and “it must not be filed or be presented to the court if the challenged paper,
claim, defense, contention, or denial is withdrawn or appropriately corrected within 21 days after
service or within another time the court sets.” Fed. R. Civ. P. 11(c)(2). This provision, known
as the “safe harbor” period, is meant to ensure due process. The provision requires “the subject
of a sanctions motion be informed of: (1) the source of authority for the sanctions being
considered; and (2) the specific conduct or omission for which the sanctions are being considered
so that the subject of the sanctions motion can prepare a defense.” Schlaifer Nance & Co., 194
F.3d at 334; Star Mark Memt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd., 682 F.3d
170, 175-76 (2d Cir. 2012). The safe harbor period also gives the subject of the intended
sanctions motion an opportunity to avoid sanctions, by withdrawing the sanctionable filing
within 21 days of being served with notice of it.

As the advisory committee explained: “These provisions are intended to provide a type
of ‘safe harbor’ against motions under Ruie 11 in that a party will not be subject to sanctions on
the basis of another party’s motion unless, after receiving the motion, it refuses to withdraw that
position or to acknowledge candidly that it does not currently have evidence to support a
specified allegation.” Fed. R. Civ. P. 11, Advisory Committee’s Note (1993). To avoid
sanctions, the alleged violation can be corrected by “withdrawing (whether formally or
informally)” the allegedly sanctionable “allegation or contention,” and if that is done, “the
motion should not be filed with the court.” /d “[T]he Rules Committee Notes to the 1993

revision make plain that withdrawal need not be a formal affair.” Carruthers v. Flaum, 450 F.

It
Case 1:20-mc-00207-PAE Document13 Filed 09/01/21 Page 12 of 18

Supp. 2d 288, 306 (S.D.N.Y. 2006). “fi]fa party indicates an intention to withdraw a contested
claim during the safe harbor period, that suffices—-even if additional steps remain to be taken
under Rule 41.” /d. (citing Team Obsolete Lid. v, AH. RMA, Lid, 216 F.R.D, 29 (E.D.NLY,
2003)); see Mass. Connection Inc. v. City of Hartford, No. 05 Civ. 485, 2005 WL 2123534 (D.
Conn. Sept. 1, 2005).

Hil. Discussion

Because Paukman attempted to timely withdraw this case after Steinberg provided notice
of his intended motion for sanctions under Rule 11, the Court denies the Rule 11 motion and
grants Paukman’s voluntary motion to dismiss the case. The Court does so notwithstanding that
Paukman filed the withdrawal under an incorrect header that made his intentions less than clear.
The Court emphasizes, however, that had Paukman not moved to withdraw the case promptly
upon Steinberg’s notice to him of the forthcoming sanctions motion, the Court would have
imposed substantial sanctions on Paukman because the complaint he filed in this case and the
relief it sought, as well as the manner in which Paukman had, to date, litigated, were all
frivolous, vexatious, and abusive.

Three days after Steinberg served a letter and notice of a potential motion for Rule 11
sanctions on Paukman, on January 15, 2021, Paukman filed a motion stating: “This letter-motion
is to withdraw Docket # 1 without prejudice[.]” Dkt. 3 at |. Paukman named this motion on the
docket as a “motion to consolidate,’ which led the Court to misconstrue the motion’s purpose.
But a review of the motion reflects that, within it, Paukman stated that it was being filed in
response to: “Steinberg asking me to withdraw the above-referenced proceeding (Docket 1) or he
will seek rule 11 sanctions[.]” Jd Therefore, although Paukman failed to file his voluntary

dismissal motion in the format required by the local rules of this District to effectuate his stated

12
Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 13 of 18

intent, he did ultimately, if clumsily, notify the Court of his wish to voluntarily dismiss his case,
and he did so within the safe-harbor period.

The Court accordingly finds that Paukman’s attempt to withdraw sufficiently met the
requirements of Rule 11 to “avoid sanction.” Hadges vy. Yonkers Racing Corp., 48 F.3d 1320,
1327-28 (2d Cir. 1995) (explaining Rule 11(c){1)(A) gives a party facing sanctions “21 days
during which factual or legal contentions may be withdrawn or appropriately corrected in order
to avoid sanction”); see Carruthers, 450 F. Supp. 2d at 306 (“So as long as the plaintiff takes
some step leading to the withdrawal of the offending claim—whether offering to withdraw the
claim or moving for leave to withdraw them—Rule 11 will be satisfied, even if it takes longer for
the requirements of Rule 41 to be completed.”); Lindner vy. Am. Exp. Corp., No. 06 Civ. 3834
(JGK), 2009 WL 54493, at *1 (S.D.N.Y. Jan. 8, 2009). Further, because Steinberg had yet to file
an answer, the Court finds that Paukman was permitted, on his own, to voluntarily dismiss this
case under Rule 41(a) without prejudice. See Fed. R. Civ. P. 41 (a)(1) C [Plaintiff may dismiss
an action without a court order by filing: a notice of dismissal before the opposing party serves
either an answer or a motion for summary judgment .... [L]ess the notice or stipulation states
otherwise, the dismissal is without prejudice.”), Although Paukman failed to properly file his
notice of withdrawal, to effectuate Paukman’s manifest intent, the Court grants his motion for
voluntary dismissal of this action.

The Court accordingly is constrained to deny Steinberg’s motion for sanctions, because
Paukman timely acted within the safe harbor to dismiss this case.

Nevertheless, the Court emphasizes that had Paukman not done so, the Court assuredly
would have imposed sanctions. Paukman’s complaint and the relief it sought, and Paukman’s

ensuing pugnacious but baseless submissions, were frivolous, vexatious, and abusive. Steinberg

13

 
Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 14 of 18

understandably was prepared to pursue sanctions because, after Paukman’s factual allegations
and bid for relief had repeatedly been found baseless in the Sekharovich criminal case, Paukman
reprised these claims in this equally baseless miscellaneous case, brought, transparently, for the
purpose of harassing Steinberg and Bronstein. Def. Mem. J 1. And Paukman, consistent with
prior form, failed to reply in a cogent manner in his papers opposing sanctions. His opposition
instead substantially consisted of stitched-together screenshots of emails, signatures, and other
cases, see, e.g., Opp’n at 6-8, and general, and overheated, allegations of schemes concocted by
those he sued to defraud him and to wage a “holy war” against him, see id. at 3, 11.

Had Paukman not essentially contemporaneously mooted the sanctions issue by asking
that the case be dismissed, sanctions would have clearly been warranted. As to the element of
objective unreasonableness, apart from the other deficiencies in his Complaint in this action,
Paukman, as he well knew at the time he filed the Complaint, lacked standing to pursue the
restitutionary relief he centrally seeks. In January 2021, this Court had explicitly warned
Paukman that he did not have standing to pursue an increase in Bronstein’s court-ordered
restitution. See Sakharovich, Dkt. 126 at 2 (“[F]ederal law does not provide Paukman, or the
estate he claims to represent, any right to pursue, through this criminal action, the other wrongs
in which Bronstein allegedly engaged... . Nor does it allow Paukman to compel the
Government to do so.”). Standing is a foundational requirement for seeking relief. See Hein v.
Freedom from Religion Found., Inc., 551 U.S. 587, 611 (2007) (“The constitutional
requirements for federal-court jurisdiction—includjes] the standing requirements[.|’*); Stee/ Co.
vy. Citizens for a Better Env’t, 523 U.S. 83, 102 (1998) (Standing to sue is part of the common
understanding of what it takes to make a justiciable case.”). Instead of heeding the Court’s

warning, Paukman responded audaciously, by bringing this miscellaneous action seeking the

14
Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 15 of 18

same relief. And thereafter, despite being put on notice by the Court that he lacked standing to
pursue such relief, Paukman did not come forward at any point with any authority or coherent
explanation as to why he has standing to seek such relief in this effectively mirror-image action.
For that reason alone, his claims here were thus ebjectively frivolous, “without colorable basis,”
and “lack{] any legal or factual basis.” Wolters Kluwer Fin. Servs., 564 F.3d at 114; see
StreetEasy, Inc. v. Chertok, 752 F.3d 298, 309 (2d Cir. 2014) (upholding sanctions where
sanctioned party’s allegations were “objectively unreasonable”); Source Vagabond Sys. Ltd. v.
Hydrapak, Inc., 753 F.3d 1291, 1301 (Fed. Cir. 2014) (upholding sanctions where plaintiff's
claim was “frivolous”); Miller v. Bridgeport Bd. of Educ., No. 12 Civ. 1287 (JAM), 2014 WL
3738057, at *7, 10 (D. Conn. July 30, 2014) (granting sanctions where plaintiff's conduct was
“objectively unreasonable”).

Had Paukman not timely moved to drop this lawsuit, the Court would also have found
against Paukman on the subjective element of the sanctions inquiry-—that his decision to sue
Steinberg and Bronstein was “motivated by improper purposes such as harassment or
delay.” Jnt’l Techs. Mktg., Inc. v. Verint Sys., Lid, 2021 WL 968819, at *4. Bad faith “may be
inferred ‘only if actions are so completely without merit as to require the conclusion that they
must have been undertaken for some improper purpose such as delay’” or harassment. Schlaifer
Nance & Co., 194 F.3d at 336 (quoting Shafii, 83 F.3d at 571),

No explanation other than bad faith can explain Paukman’s decision—in what appears to
be a vendetta against Bronstein and his lawyer, Steinberg—to file and pursue this baseless action
against them. In the underlying Sakharovich action, the Court repeatedly warned Paukman not
only that he lacked standing to pursue the restitutionary and other relief he sought, but that his

serial letters, which took the form of screeds and never sober analysis, were “incomplete” and

15
Case 1:20-mc-00207-PAE Document13 Filed 09/01/21 Page 16 of 18

lacked a “clear purpose,” see, e.g., 20 Mise. 207, Dkt. 4,' Despite this notice, Paukman
Sakharovich continued to lob letter after letter at this Court and his opponents, failing to amend
his motions or to undertake a “lawyerly articulation of pertinent background, facts and law.” 00
Cr, 100, Dkt. 112; see, e.g., id, Dkt. 127; 20 Misc, 207, Dkt. 10. And once his bid for relief
there had decisively been shut down by the Court in no uncertain items, he filed this
miscellaneous action, with a Complaint essentially cut and pasted from a letter he had submitted
in Sakharovich and which the Court had there rejected as not affording a basis for relief.

There is no basis on which Paukman’s filings can be squared with the obligation of good
faith. Not only did the Government and Steinberg explain why Paukman’s bid for restitutionary
and related relief in Sakharovich was dead on arrival—this Court did. And Paukman has never
come forward with any defense of his bid for relief here. He has never attempted to explain, for
example, why his claims here are “well grounded in fact and... warranted by existing law or a
good faith argument for the extension, modification, or reversal of existing law.” See Watkins v.
Smith, 2013 WL 655085, at *5. On its independent review, the Court cannot find any good faith
basis for the filing of this lawsuit. The Court thus finds that Paukman’s pursuit of this action
demonstrated “‘bad faith, vexatious, or wanton’ acts or actions undertaken for ‘oppressive
reasons.” See int'l Techs. Mktg., Inc., 2021 WL 968819, at *4. But for Paukman’s timely

attempt to utilize the Rule 11 safe harbor, this conduct would have warranted monetary

 

' As Steinberg notes, this appears to be of piece with Paukman’s manner of lawyering in other
courts. Steinberg attaches several orders from the King’s County Supreme Court relating to
motions Paukman filed there, which Judge King there held “unfounded and meritless.” Def.
Mot. Ex. 11, Steinberg chronicles, too, that Paukman violated a Stay Order and a Temporary
Restraining Order in an unrelated case in which Paukman had made similarly baseless claims
against Bronstein, fd. Ex. 1 J 29, Ex. 8.; Madigan v. Bronstein, 18 Mc. 61 (WHP)(S.D.N_Y.
Apr. 12, 2018). For avoidance of doubt, Paukman’s conduct in other matters, while informative
as to his lack of good faith, is not a basis for the Court’s determination that, had Paukman failed
to timely move to dismiss the case, the Court would have granted the sanctions motion.

16
Case 1:20-mc-00207-PAE Document13 Filed 09/01/21 Page 17 of 18

sanctions. See Liebowitz v. Bandshell Artist Memit., 6 F.4th 267, 275 (2d Cir. 2021) (upholding
sanctions where the “district court, aware of proceedings before another Southern District
judge... specifically warned [plaintiff] that he should be “very careful about the representations
you make to me,” and found that plaintiff had acted in “bad faith”); Thomas & Agnes Carvel
Found. v. Carvel, 736 F. Supp. 2d 730, 767 (S.D.N.Y. 2010) (finding [plaintiff's] claims
“entirely without merit as a matter of law... [and] concludfing] that she is pursuing these claims
for an improper purpose,” and sanctioning plaintiff, awarding adversary “reasonably engendered
attorneys’ fees”).

Specifically, had Paukman not timely moved to dismiss the case, the Court would have
awarded Steinberg all fees and costs he had reasonably incurred in litigating thts miscellaneous
action, In the Court’s decision in Pirri vy. Cheek, also involving the pursuit of frivolous claims on
notice that they were baseless, this Court found that the plaintiff's “repeated submission of
arguments unmoored from law or facts [is] not harmless,” as it “wast[es] the time of this Court,
which was called upon to referee and adjudicate the resulting disputes,” as well as “wast[es] the
time and money of [the defendant].” 19 Civ, 180 (PAE), 2020 WI 2520593, at *12 (S.D.NLY.
May 18, 2020). So too, here. An award of attorneys’ fees to the adversary burdened with
responding to baseless claims would have served the important purpose of “deter|ring] the
bringing of lawsuits without foundation.” CRST Van Expedited, Inc. v. EEOC, 136 S. Ct. 1642,
1652 (2016) (quoting Christiansburg Garment Co. v. Equal Emp. Opportunity Comm’n, 434
ULS. 412, 420 (1978)); see Pirri, 2020 WL 2520593, at *12 (“That is particularly important in
this litigation, where [plaintiff] has persisted in filing frivolous, unreasonable, and groundless
claims, even when they were repeatedly rejected by this Court—up to and including his

opposition to defendants’ instant motion for fees.” }. Although the Court cannot take this step

17
Case 1:20-mc-00207-PAE Document 13 Filed 09/01/21 Page 18 of 18

because Paukman did timely invoke the Rule 11 safe harbor, the Court expects that Paukman
will be deterred by this discussion—and the prospect of a sizable sanctions award—-from any
future vexatious litigation conduct.
CONCLUSION

For the foregoing reasons, the Court grants Paukman’s motion to voluntarily dismiss this
case and denies Steinberg’s motion for sanctions. The Clerk of Court is respectfully directed to
close the motion pending at Docket 5 and to terminate this case.

SO ORDERED.

PAUL A.ENGELMAYER = #
United States District Judge
Dated: September 1, 2021

New York, New York

18
